J-S32036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ZACHARY ARTHUR MAY                         :
                                               :
                       Appellant               :   No. 79 MDA 2022

       Appeal from the Judgment of Sentence Entered November 12, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-CR-0005376-2019

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ZACHARY ARTHUR MAY                         :
                                               :
                       Appellant               :   No. 80 MDA 2022

       Appeal from the Judgment of Sentence Entered November 12, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-CR-0005403-2019


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                            FILED OCTOBER 31, 2022

        Zachary A. May appeals from the judgment of sentence, imposed in the

Court of Common Pleas of Lancaster County, following his convictions for two

counts each of burglary,1 institutional vandalism,2 and theft by unlawful
____________________________________________


1   18 Pa.C.S. § 3502(a)(4).

2   Id. at § 3307(a)(4).
J-S32036-22



taking3 stemming from burglaries which occurred on June 15, 2019 and June

28, 2019. May challenges the sufficiency of evidence. After review, we affirm.

        This case stems from a string of six burglaries that took place in Warwick

Township and Manheim Township, which border each other. The first occurred

between June 5-6, 2019, in which the token dispenser was broken into at the

driving range of Overlook Golf Course and $1,038 was stolen. N.T. Jury Trial,

8/3/21, at 163; Commonwealth Exhibit 2. The second occurred on June 6-7,

2019, at Feedmobile, Inc. and the neighboring High Sports Entertainment

Complex, at which time $2,663 was stolen. N.T. Jury Trial, 8/2/21, at 110;

Commonwealth Exhibit 3 and 3A. The third occurred on June 15-16, 2019, at

the Overlook Activities Center Pool and Skating Rink, at which time office

doors were damaged and $1,905.50 was stolen.             Id. at 132, 134, 140;

Commonwealth Exhibit 5 and 9. The fourth occurred on June 16-17, 2021, at

the Overlook Golf Course maintenance building, in which token machines were

broken into and $1,933.20 was stolen. N.T. Jury Trial, 8/4/21, at 158, 163;

Commonwealth Exhibit 6.          The fifth occurred on June 28-29, 2019, at the

Overlook Activities Center/Arcade, where $300 was stolen. Id. at 325; N.T.

Jury Trial, 8/2/21, at 146-47; Commonwealth Exhibit 7 and 10. The sixth

occurred on September 4-5, 2019, at the Overlook Pro Shop and Sand Trap




____________________________________________


3   Id. at § 3921.


                                           -2-
J-S32036-22



Restaurant, in which $910 was taken from the safe. N.T. Jury Trial, 8/3/21,

at 170, 211; Commonwealth Exhibit 11 and 12.4

        After the second burglary at the High Sports Entertainment Complex on

June 6-7, an employee provided the police with surveillance images showing

a man wearing a Carhartt shirt, with a distinctive cross tattoo on his right

hand.5 N.T. Jury Trial, 8/2/21, at 119; Commonwealth Exhibit 3A, Slide 1.

The employee testified that this man “looked standoffish” and was “watching

and observing what was going on around him,” but did not “look at what [the]

facility had to offer,” which included go-karts and a mini golf course. N.T. Jury

Trial, 8/2/21, at 117-18, 120. Police were unable to connect this tattoo to a

suspect through their data base. Id. at 128.

        Surveillance videos from the June 15 burglary show the suspect leaving

the premises wearing red shorts. Id., 8/3/21, at 184; Commonwealth Exhibit

9.7.    Videos also show the suspect prying open the coin box of various

machines in the game room located in the Overlook Park facility.            See

Commonwealth Exhibit 9.4. Surveillance videos from the June 28 burglary

depict the suspect leaving the arcade wearing an olive-colored backpack. N.T.

Jury Trial, 8/3/21, at 195; Commonwealth Exhibit 10.46.             Additionally,

pictures of the Arcade show a change machine that had been pried open with

some sort of tool. N.T. Jury Trial, 8/2/21, at 144-45; Commonwealth Exhibit
____________________________________________


4Any mention of those four other burglaries is for the purpose of discussing
evidence also presented to the jury.

5   Photographs are from surveillance footage dated June 6, 2019.

                                           -3-
J-S32036-22



7. Manheim Township Officer Nelson DeJesus testified that, “bolt cutters were

used on the padlocks, the spin locks were drilled open and then the side of

the machines where they come together were pried open.”         N.T. Jury Trial,

8/2/21, at 145; Commonwealth Exhibit 7, Slide 6.

       Still unable to concretely identify the perpetrator, police set up trail

cameras in the nearby Pro Shop and Sand Trap Restaurant,6 also in Overlook

Park; neither of these facilities had cameras or had been burglarized. N.T.

Jury Trial, 8/3/21, at 199. Both of these establishments were subsequently

burglarized on the night of September 4-5, 2019.        Images from the trail

camera showed the suspect wearing a SDR Mechanical shirt, Husky gloves,

and a Carhartt hat.        See Commonwealth Exhibit 12, Slide 23, Slide 35.

Thereafter, police reviewed a list of SDR Mechanical employees, and found

that an employee, May, lived close to the Overlook Park recreation center.

N.T. Jury Trial, 8/3/21, at 217.

       Subsequently, police executed a search warrant at May’s home, where

they found a Carhartt shirt identical to the one seen in the June 6 surveillance

frame, Husky gloves identical to those seen in the September 4-5 trail camera

photos, an olive-green backpack with a hammer inside, SDR Mechanical shirts,

red shorts, and various pry bars and drills. See Commonwealth Exhibit 13

(photos taken of items found during execution of the search warrant).

____________________________________________


6 The Pro Shop and Sand Trap Restaurant are next door to each other. N.T.
Jury Trial, 8/3/21, at 170.


                                           -4-
J-S32036-22



Additionally, a search of May’s Facebook page revealed a picture of May with

a cross tattoo on his right hand. See Commonwealth Exhibit 17. Lieutenant

Freysz testified regarding the Facebook photo: “It’s a picture of [May] standing

with a female, and his right hand is exposed in the image[,] and it shows the

tattoo, the cross tattoo, between his thumb and his index finger.” N.T. Jury

Trial, 8/2/21, at 221.

       Lieutenant Freysz’s testimony connects the clothing and tools identified

on surveillance videos to the items found in May’s home, including the Husky

gloves, the Carhartt hat, the SDR Mechanical shirt, the olive-green backpack,

and the hammer found inside the olive-green backpack:

       The gloves that were found in Mr. May’s house–had characteristics
       that were identical. There [were] features of those gloves that
       were missing in one glove in the trail camera photographs that is
       consistent with the gloves that we found at [May’s] house.7

                                      *        *   *

       [A]nd the hat that I believe is–is the Carhartt hat that we found
       inside of his residence.8

                                      *        *   *

       The outer shirt that [the perpetrator] is wearing is actually turned
       inside out because you can see the manufacture’s label printed at
       the top of the neck. But then underneath that shirt, you could

____________________________________________


7 See also Commonwealth Exhibit 12, Slide 35 (September 4-5 trail camera
photos showing suspect wearing Husky gloves); Commonwealth Exhibit 13,
Slide 10 (photo of Husky gloves found in May’s home).
8 See also Commonwealth Exhibit 12, Slide 23 (September 4-5 trail camera
photos showing suspect wearing a Carhartt hat); Commonwealth Exhibit 13,
Slide 26 (photo of Carhartt hat found in May’s home).


                                           -5-
J-S32036-22


       make out the logo of what appeared to be SDR Mechanical, which
       is a business name.9

                                      *        *   *

       As [the perpetrator] was departing the scene[,] he was carrying a
       green[-]colored backpack. That appeared to be similar in color to
       the backpack that was found in [May’s] laundry room that had the
       hammer in it and the gloves on top of it.10

                                      *        *   *

       There it looked like [the perpetrator] is using a hammer or
       something [] to beat the machine, possibly try[ing] to take the []
       turn lock out of the machine.11

N.T. Jury Trial, 8/3/21, at 194 (testimony regarding use of hammer), 206

(testimony regarding SDR Mechanical shirt), 306-08 (testimony regarding

Husky gloves, Carhartt hat and olive-green backpack with the hammer inside).

       Christopher Erb, a detective for the Lancaster County District Attorney’s

Office and who was recognized by the trial court as an expert in the area of

cell phone data analysis, testified that, to a reasonable degree of professional

certainty, cell photo location data showed May in the vicinity of the Overlook
____________________________________________


9See also Commonwealth Exhibit 12, Slide 23 (trail camera photos from
September 4-5 showing suspect wearing a SDR Mechanical shirt);
Commonwealth Exhibit 13, Slide 22 (photo of SDR Mechanical shirt found
May’s home).

10See also Commonwealth Exhibit 10.46 (June 28 surveillance video showing
suspect wearing olive-green backpack); Commonwealth Exhibit 13, Slide 12
(photo of olive-green backpack found in May’s home).
11 See also N.T. Jury Trial, 8/3/21, at 286 (testimony that a hammer was
found inside the olive-green backpack); Commonwealth Exhibit 10.26;
Commonwealth Exhibit 13, Slide 11 (photo of hammer inside olive-green
backpack found in May’s home).



                                           -6-
J-S32036-22



Activities Center on June 15 and June 28. N.T. Jury Trial, 8/3/21, at 232, 237,

251-52. The burglary on June 15 took place between 4:30 AM and 5:01 AM.

Id. at 179, 187-88. Phone data, accurate to within 600 meters, shows that

May was just east of the intersection of Fruitville Pike and Belair Drive at 4:29

AM, on the western side of Overlook Park. Id., at 259; Commonwealth Exhibit

14 Supplement, Slide 4. The burglary on the night of June 28-29 took place

between 11:26 PM and 12:03 PM.          Phone data, accurate to within 5,000

meters and 1,500 meters, respectively, shows that May was slightly west of

Route 501 at 11:24 PM and at 11:36 PM, on the eastern side of Overlook Park.

Commonwealth Exhibit 14 Supplement, Slides 6-8.

      May was also identified as the perpetrator of all the burglaries based on

his walk, height, and build. Lieutenant Freysz testified that the individual in

the June 15 burglary is the same as the individual in the June 28 surveillance

video: “[B]ased on his walk, his height[, and] his weight. To me he appears

to be approximately six feet tall, I would estimate 200 to 240 pounds. But

based on his build, his gait, the way he walks, it seems to be the same person

[] observed in the previous incident.” N.T. Jury Trial, 8/3/21, at 188-89.

      On August 2, 2021, May proceeded to trial and May was convicted of,

inter alia, the above-mentioned crimes. The trial court ordered a pre-sentence

investigation and, on November 21, 2021, May was sentenced to an aggregate

term of 5 to 15 years’ incarceration. N.T. Sentencing, 11/21/21, at 8. On

November 22, 2021, May filed a post-sentence motion, which was denied by

the trial court without a hearing on November 30, 2021. May filed a timely

                                      -7-
J-S32036-22



notice of appeal on December 30, 2021. Both May and the trial court have

complied with Pa. R.A.P. 1925. May raises the following claim for our review:

      Was the evidence presented by the Commonwealth [] sufficient to
      sustain [] May’s convictions on counts 1, 3, 7, 9, 12, and 14,
      where the Commonwealth did not prove beyond a reasonable
      doubt that [] May committed the burglaries at Overlook Activities
      Center on June 15, 2019 and June 28, 2019?

Appellant’s Brief, at 7.

      Our standard and scope of review of challenges to the sufficiency of the

evidence is well-settled:

      [W]e evaluate the record in the light most favorable to the
      Commonwealth as verdict winner, giving it the benefit of all
      reasonable inferences to be drawn from the evidence. Evidence
      will be deemed sufficient to support the verdict when it establishes
      each material element of the crime charged and the commission
      thereof by the accused, beyond a reasonable doubt. Any doubt
      about the defendant’s guilt is to be resolved by the fact-finder
      unless the evidence is so weak and inconclusive that, as matter of
      law, no probability of fact can be drawn from the combined
      circumstances. Additionally, the Commonwealth may sustain its
      burden solely by means of circumstantial evidence.

Commonwealth v. Lake, --- A.3d ---, 2022 PA Super 142, at *2 (Pa. Super.

filed Aug. 15, 2022) (citations and quotations omitted).

      In applying the above test, the entire record must be evaluated[,]
      and all evidence actually received considered. [T]he trier of fact
      while passing upon the credibility of witnesses and the weight of
      the evidence produced, is free to believe all, part or none of the
      evidence.




                                     -8-
J-S32036-22



Commonwealth v. Orr, 38 A.3d 868, 872-73 (Pa. Super. 2011). Finally, the

facts and circumstances established by the Commonwealth need not preclude

every possibility of innocence. Id. at 872.

      Further, to sustain a conviction, evidence of identification need not be

positive and certain, and any indefiniteness or uncertainty in the identification

testimony goes to its weight.     Commonwealth v. Minnis, 458 A.2d 231,

234 (Pa. Super. 1983). “[A]lthough identification based solely on common

items of clothing and general physical characteristics is insufficient to support

a conviction, such evidence may be considered to establish identity along with

other circumstances and the proffered identification testimony.” Id. at 233

(citations omitted).

      Reasonable inferences may be drawn from the evidence provided to

establish identity where identifications are consistent throughout and mutually

corroborating. Id. at 234. In Minnis, this Court found that evidence was

sufficient to establish the identity of the perpetrator of a robbery where a

witness identified the defendant by his jacket, the Commonwealth established

that the defendant was part of a group standing threateningly close to the

victim, and the victim was familiar with defendant as a member of that group.

Id. at 234.

      May contends that the evidence is insufficient to establish his identity

and placement at the scene during the June 15, 2019 and June 28, 2019

burglaries and related crimes. Specifically, he claims the surveillance videos

are too blurry to determine the clothing worn and tools used by the

                                      -9-
J-S32036-22



perpetrator, as well as the perpetrator’s physical characteristics. Appellant’s

Brief, at 21-22. Second, May argues that the items seen on the surveillance

videos and subsequently found in May’s home, as well as the physical

characteristics of the suspect, are generic. Appellant’s Brief, at 22. Third,

May claims that the cell phone data showing his location during the burglaries

is inconclusive.   Appellant’s Brief, at 27.    Fourth, May argues that the

burglaries were too dissimilar to constitute signature crimes and, thus, do not

establish a modus operandi. Appellant’s Brief, at 39.

      We address May’s four sub-claims separately and find that May is

entitled to no relief. Although the individual pieces of evidence would not, by

themselves, be convincing, taken together, and viewing the evidence in the

light most favorable to the Commonwealth, the evidence connecting May to

the burglaries and related crimes is consistent and mutually corroborating.

Thus, the jury could reasonably have inferred that May was the perpetrator.

      Although May is correct that the surveillance videos from the June 15

and June 28 burglaries are blurry, they clearly show clothing worn and tools

used during the burglary, as well as some aspects of the physical appearance

of the perpetrator. Indeed, the perpetrator is wearing red shorts in a June 15

surveillance video and carrying an olive-colored backpack in a June 28

surveillance video. Additionally, the footage from June 28 clearly depicts the

perpetrator standing next to and using a long thin tool to pry open a machine

and testimony shows that this tool is likely a pry bar. Commonwealth 9.4;

see also N.T. Jury Trial, 8/2/21, at 144 (Police Officer Nelson DeJesus testified

                                     - 10 -
J-S32036-22



that Commonwealth Exhibit 7, Slide 4 (photos of the crime scene the day after

the June 28 burglary) shows that “[t]he machines are all pried open with some

sort of pry tool”). Moreover, relying on surveillance footage, Lieutenant Freysz

testified that the individual in the June 15 footage was the same as the

individual in the June 28 footage based on gait and build. Id., 8/3/21, at 188-

89.

      Additionally, not all surveillance showing the suspect is blurred. The

June 5-6 surveillance video frames clearly show an individual with a distinctive

cross tattoo on his right hand and wearing a Carhartt shirt. Commonwealth

Exhibit 3A, Slide 1. Moreover, trail camera frames from September 4-5 show

the   suspect   wearing   an   SDR   Mechanical    shirt   and   Husky   gloves.

Commonwealth Exhibit 12, Slide 23 (SDR Mechanical shirt), Slide 35 (Husky

gloves).

      Although, individually, the evidence is generic, taken together, the

clothing, tools and physical characteristics of the perpetrator are consistent

throughout and mutually corroborating. A jury, therefore, could reasonably

infer that May was the perpetrator of all the burglaries.        Minnis, supra.

Indeed, Lieutenant Freysz’s testimony connects each of the following items

seen on surveillance footage to the items found in May’s apartment: a pair of

Husky gloves, a Carhartt hat, a SDR Mechanical shirt, an olive-green

backpack, and a hammer. Importantly, the tattoo seen on the individual in

the June 6 surveillance frames matches the tattoo seen on May’s right hand

in a photo found on his Facebook page.        N.T. Jury Trial, 8/2/21, at 221.

                                     - 11 -
J-S32036-22



Moreover, the jury could reasonably have inferred that the individual in the

June 15 surveillance and June 28 surveillance was the same based on their

gait and build. Id., 8/3/21, at 188-89.

      Next, May argues cell phone data location on June 15 and June 28 could

just as easily place him at, or on the way to or from, his home at the time the

burglaries took place. Regarding the June 15 burglary, May argues that his

house is within 600 meters of the data point and, thus, he could have been at

home during this time. Appellant’s Brief, at 23-24. Regarding the June 28th

burglary, May argues that he could have been traveling to or from home at

the time when these points were taken due to their range of accuracy.

Appellant’s Brief, at 27. He is entitled to no relief.

      To support his argument, May cites to Commonwealth v. Long, 368

A.2d 265 (Pa. 1997).      There, the Pennsylvania Supreme Court found that

evidence was insufficient to uphold the conviction where head and pubic hair

found in the victim’s bedroom was consistent with the defendant’s hair types,

but was also consistent with the victim’s daughter’s hair types. The Court in

Long reasoned that on the basis of evidence presented, including unidentified

foreign head and pubic hair found in the victim’s bedroom and car, an

unidentified footprint, and the fact that the defendant was seen eight or nine

miles from the victim’s home after the time of the death, “the jury would have

had to guess whether the defendant committed the crime.” Id. at 269.

      Here, unlike in Long, the jury was provided with additional evidence,

upon which it could have made reasonable inferences regarding the

                                      - 12 -
J-S32036-22



significance of the cell phone data.      Indeed, May was identified as the

perpetrator based on cell phone data as well as various clothing items and

tools seen on surveillance footage and found in May’s home and May’s tattoo,

which matched the tattoo seen in the June 6-7 surveillance frames.            The

evidence, taken together, is consistent throughout and mutually corroborating

and, thus, a reasonable inference can be made that May was the perpetrator.

Minnis, supra.

      Additionally, the jury’s determination of whether May’s cell phone data

location places him at Overlook Park during the times of the burglaries are

questions of fact that are left for the jury to determine after it had the benefit

of hearing Erb’s expert testimony. On appeal, this Court is not permitted to

substitute our factual findings for those of the jury. Orr, supra.

      Fourth, May argues that the crimes do not involve the same modus

operandi. To determine if crimes involve the same modus operandi, this Court

compares the methods and circumstances of the separate crimes including

“(1) the manner in which the crimes were committed; (2) weapons used; (3)

ostensible purpose of the crime; (4) location; and (5) type of victims.”

Commonwealth v. Weakley, 972 A.2d 1182, 1189 (Pa. Super. 2009). What

is required is “such a high correlation in the details of the crimes that proof

that a person committed one of them makes it very unlikely that anyone else

committed the others.” Id.

      Here, modus operandi is demonstrated by the temporal and physical

proximity of the burglaries, as well as the method of entry and tools used

                                     - 13 -
J-S32036-22



during their commission. The burglaries all took place over the summer of

2019 in the Overlook Park area and the nearby High Sports Entertainment

Complex.      Pry tools were used to enter offices and entertainment areas

therein,12 and were also used to remove coin boxes from various types of

token and coin machines. The similarities in the burglaries, combined with

the other evidence discussed, supra, lead to the reasonable conclusion that

May was the perpetrator of the June 15 and June 29 burglaries and related

crimes.

       In light of the foregoing, we conclude that the evidence, including the

reasonable inferences to be drawn therefrom, was sufficient to allow a jury to

find that May committed the crimes that took place on June 15, 2019 and June

28, 2019. Lake, supra.         Accordingly, we affirm.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/2022


____________________________________________


12The only entry that did not use a pry tool was the Sand Trap Restaurant
because the key was stolen from a safe in the Pro Shop, which was also
burglarized in the same night. N.T. Jury Trial, 8/3/21, at 170.

                                          - 14 -